DETAILED ACTION
This action is response to application number 16/404,746, amendment and remarks, dated on 12/17/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 10-15 and 19 pending.
Claims 7-9 and 16-18 cancelled.
Claim 10 limitations are being interpreted under 35 U.S.C. 112(f) according to Non-Final office action.
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Applicant in page 12 argues, “EI-Hoiydi teaches monitoring the data filling level of input buffer (used for receiving input audio) to adjust the time period T of drawing data from the input buffer. EI-Hoiydi is silent on monitoring the data filling level of input buffer to tune an audio codec clock which is dedicated for playing audio samples. Also, EI-Hoiydi clearly discloses that the host 50 relies on the clock 52 (CLOCK3) for the playback at the speaker 58, and the withdrawal of the audio data form the output buffer 144 is controlled by the CLOCK3 of the host 50”.
EI-Hoiydi in ¶39 discloses, “With the asynchronous data transfer between the TX 30 and the RX 140, the rate of filling the input buffer 142 is controlled by the CLOCK1 of the TX 30, while the rate of the data withdrawal from the input buffer is controlled by the CLOCK2 of the RX ”.
EI-Hoiydi in ¶51 discloses, “In block 740, a determination is made whether the filling level of the output buffer LevelOUT is above the target level TargetOUT If the filling level of the output buffer is lower than the target level, the method proceeds to block 745 where the resampling ratio RSRC is reduced. In response, the SRC decreases the ratio of the input data points (M data points taken from the input buffer) to the output data points (N data points stored in the output buffer). Therefore, for a fixed number of the input data points, more output data points are produced and stored in the output buffer. As a result, the filling level of the output buffer increases. Conversely, if the filling level of the output buffer is above its target level, the method proceeds to block 750 where the RSRC is increased to produce less data points (samples) for the output buffer, thus reducing the filling level of the output buffer”.
EI-Hoiydi’ s method identifies three clocks as shown in Fig. 4, clock1 used by audio source, clock2  used by receiver, clock3 used by host. These clocks initially synchronized with each other but they would be impacted with clock frequency drift which it would cause overfilling/underfilling of the buffers. 
EI-Hoiydi’ s method implicitly and dynamically adjusts the drifted clock frequency of the clocks, Clock2, Clock3 to tune audio clocks dedicated for playing audio samples and to improve the quality of the audio signal emitted by the speaker 58.  EI-Hoiydi’ s method uses the following devices, level tracker 148, SRC 146 and level tracker 149 in order to dynamically adjust the drifted clock frequency of the clocks. 
The level tracker 148 monitors the input buffer filling level to adjust T for read out of audio data from input buffer.  The sample rate converter (SRC) resamples the data from input buffer to output buffer to decrease or increase data points per data word. The level tracker 149 increases or decreases the RSRC and to generate less or more data points.
Applicant in page 12 argues, “Even though EI-Hoiydi teaches monitoring the filling level of output buffer, however, the applicant points out that EI-Hoiydi merely teaches adjusting the sampling rate Rsrp of the SRC but fails to suggest adjusting an audio codec clock dedicated for playing audio samples since EI-Hoiydi merely teaches monitoring the filling level of output buffer to adjust the sampling rate but is silent on monitoring the filling level of output buffer to adjust the clock CLOCK3”.
Please see above for implicit fine-tuning of the drifted clocks. 
Applicant in page 13 argues, “Thus, for claim 2, the applicant asserts that it is inappropriate to use EI-Hoiydi’ s adjusting time period T (used for drawing data from the input buffer) and adjusting sampling rate of SRC to read on the claimed feature “sending audio clock trimming information from the primary Bluetooth device to the secondary Bluetooth device to control both of the primary Bluetooth device and the secondary Bluetooth device to adjust corresponding audio clock frequencies to a target audio clock frequency, before tuning the audio clock frequency of the primary Bluetooth device” (emphasis added) in the claim 2”.
EI-Hoiydi’ s method discloses a primary Bluetooth device (A2DP source; Fig. 4, el. 30) and a secondary Bluetooth device (receiver; Fig. 4, el. 140) and sending audio clock information from the primary Bluetooth device to the secondary Bluetooth device to control both of the primary Bluetooth device and the secondary Bluetooth device (“An example of such asynchronous communication is Advanced Audio Distribution Profile (A2DP) protocol, where the data are transferred between the TX and the RX using a Bluetooth standard or protocol”; ¶2), before tuning the audio clock frequency of the primary Bluetooth device (implicit transmission of audio clock information to receiver to initially synchronize SRC with Clock1 and Clock2 before tuning the SRC with the clock drifts; “even if the operation of the SRC 146 is initially synchronized to the ratio of the nominal frequencies of the CLOCK1 and CLOCK2, the frequency drift of the CLOCK1 may in time cause overfilling/underfilling of the input buffer 142”; 39).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by El-Hoiydi et al. (US 2019/0369947 A1).

Claim 1, El-Hoiydi discloses a method utilized in a wireless device (receiver device; Fig. 4, el. 140) used to wirelessly receive and play audio information (“Systems, methods and software for sample rate conversion with unknown input and output clocks are disclosed. In one embodiment, a method for an asynchronous transfer of audio data includes: receiving the audio data by an antenna of a receiver (RX); storing the audio data in an input buffer of the RX; and receiving data words from the input buffer by a sample rate converter (SRC). The consecutive data words are received from the input buffer at an adjustable period T. The method further includes tracking a filling level of the input buffer; and based on the filling level of the input buffer, adjusting the adjustable period T. When the filling level of the input buffer is below the target level of the input buffer, the adjustable period T is increased. When the filling level of the input buffer is above the target level of the input buffer, the adjustable period T is decreased”; abstract), comprising:
receiving a data packet stream transmitted from an audio source (abstract; “In one embodiment, a method for an asynchronous transfer of audio data includes receiving the audio data by an antenna of an RX. The audio data is sent wirelessly from a TX. The method also includes storing the audio data in an input buffer of the RX; and receiving data words from the input buffer by an SRC. The consecutive data words are received from the input buffer at an adjustable period T. The method also includes tracking a filling level of the input buffer; and based on the filling level of the input buffer, adjusting the adjustable period T”; ¶24); 
monitoring (tracking) a data amount of at least one buffer of a memory of the wireless device (abstract; ¶24; “In some embodiments, a level tracker 148 monitors the filling level of the input buffer 142. Based on the observed filling level, the time period T may be changed to facilitate faster or slower processing of the data words from the input buffer 142. For example, when the filling level of the input buffer 142 exceeds a predetermined threshold, the adjustable period T may be shortened to T-∆T. As a result, the next data word will be drawn sooner, therefore biasing down the filling level of the input buffer. Conversely, when the level tracker 148 determines that the level of the input buffer is too high, the adjustable period T can be extended to T+∆T to allow more time between the data withdrawals, therefore biasing up the filling level of the input buffer 142”; ¶40); and
tuning an audio clock frequency dedicated for playing audio samples if the data amount of the at least one buffer deviates from a specific data amount level (tuning an audio clock frequency playback through use of the local clock2 as shown in Fig. 4, el. 42, and adjusting it by adjusting the time period T; abstract; ¶24; “In some embodiments, a level tracker 148 monitors the filling level of the input buffer 142. Based on the observed filling level, the time period T may be changed to facilitate faster or slower processing of the data words from the input buffer 142. For example, when the filling level of the input buffer 142 exceeds a predetermined threshold, the adjustable period T may be shortened to T-∆T. As a result, the next data word will be drawn sooner, therefore biasing down the filling level of the input buffer. Conversely, when the level tracker 148 determines that the level of the input buffer is too high, the adjustable period T can be extended to T+∆T to allow more time between the data withdrawals, therefore biasing up the filling level of the input buffer 142”; ¶40).

Claim 2, El-Hoiydi discloses wherein the wireless device (receiver device; Fig. 4, el. 140) is used as a primary Bluetooth device (receiver device; Fig. 4, el. 140) to be wirelessly connected to the audio source (audio transmitter A2DP source; Fig. 4, el. 30) and can be used to be wireless connected to a secondary Bluetooth device (host device; Fig. 4, el. 50) (primary and secondary Bluetooth devices; “Conventional wireless audio devices can exchange packets of audio data. For example, a wireless transmitter (TX) may send audio data to a wireless receiver (RX) for a playback. The wireless link between the TX and the RX is often asynchronous, i.e., the RX receives and plays the audio stream without being synchronized with the speed of the data transmission at the TX. An example of such asynchronous communication is Advanced Audio Distribution Profile (A2DP) protocol, where the data are transferred between the TX and the RX using a Bluetooth standard or protocol. In operation, audio packets are received by the RX at irregular intervals, and are buffered locally on the RX while being constantly consumed and played by the RX. In practical applications, the buffer is necessary to support the asynchronous reception of new data and to provide some robustness against sudden changes in data throughput caused by degraded connectivity. The size of the buffer on the RX is not mandated by the Bluetooth specifications, but most devices on the market adopt a buffer having a capacity corresponding to about 150-200 milliseconds (ms) of audio data stream as a trade-off among robustness, playback latency and on-chip memory footprint”; ¶2), and the method further comprises:
sending audio clock trimming information from the primary Bluetooth device (Bluetooth receiver device; Fig. 4, el. 140) to the secondary Bluetooth device (Bluetooth host device; Fig. 4, el. 50) to control both of the primary Bluetooth device (primary Bluetooth receiver device; Fig. 4, el. 140) and the secondary Bluetooth device (secondary Bluetooth host device; Fig. 4, el. 50) (sending audio clock trimming information/ initially synchronizing the ratio of the nominal frequencies of the clocks, source device clock1, receiver device clock2 and host device clock3 and adjusting the playback clock frequency according to filling level of the input buffer Fig. 4, el. 142 and output buffer Fig. 4, el. 144; “With the asynchronous data transfer between the TX 30 and the RX 140, the rate of filling the input buffer 142 is controlled by the CLOCK1 of the TX 30, while the rate of the data withdrawal from the input buffer is controlled by the CLOCK2 of the RX 140. Therefore, even if the operation of the SRC 146 is initially synchronized to the ratio of the nominal frequencies of the CLOCK1 and CLOCK2, the frequency drift of the CLOCK1 may in time cause overfilling/underfilling of the input buffer 142. Furthermore, the dropped/resent data words may also contribute to the overfilling/underfilling of the input buffer 142”; ¶39; “Because the withdrawal of the audio data from the output buffer 144 is controlled by the CLOCK3 of the host 50, which may be asynchronous with respect to the CLOCK2 of the RX 140, the output buffer 144 may also experience overfill/underfill issues. Therefore, in some embodiments, the RX 140 includes a level tracker 149 connected to the output buffer 144 and the SRC 146. The illustrated level tracker 149 is a digital phase-locked loop (DPLL) controller, but in other embodiments different implementations of the level tracker 149 are also possible. For example, the level tracker 149 may be an analog phase-locked loop controller or other controller capable of ascertaining the filling level of the output buffer 144. In different embodiments, other level trackers may be used, for example, the level trackers based on exclusive OR gates, edge triggered set-reset ("J-K") flip-flops, and phase frequency detectors”; ¶42) to adjust corresponding audio clock frequencies to a target audio clock frequency, before tuning the audio clock frequency of the primary Bluetooth device (adjust corresponding audio clock frequencies to a target audio clock frequency; adjusting/tuning the audio clock frequency playback of primary Bluetooth device local clock2, (receiver device clock; Fig. 4, el. 42), and adjusting/tuning the audio clock frequency playback to the secondary Bluetooth device local clock3 to avoid overfill/underfill; abstract; ¶24; “In some embodiments, a level tracker 148 monitors the filling level of the input buffer 142. Based on the observed filling level, the time period T may be changed to facilitate faster or slower processing of the data words from the input buffer 142. For example, when the filling level of the input buffer 142 exceeds a predetermined threshold, the adjustable period T may be shortened to T-∆T. As a result, the next data word will be drawn sooner, therefore biasing down the filling level of the input buffer. Conversely, when the level tracker 148 determines that the level of the input buffer is too high, the adjustable period T can be extended to T+∆T to allow more time between the data withdrawals, therefore biasing up the filling level of the input buffer 142”; ¶40; “Because the withdrawal of the audio data from the output buffer 144 is controlled by the CLOCK3 of the host 50, which may be asynchronous with respect to the CLOCK2 of the RX 140, the output buffer 144 may also experience overfill/underfill issues. Therefore, in some embodiments, the RX 140 includes a level tracker 149 connected to the output buffer 144 and the SRC 146. The illustrated level tracker 149 is a digital phase-locked loop (DPLL) controller, but in other embodiments different implementations of the level tracker 149 are also possible. For example, the level tracker 149 may be an analog phase-locked loop controller or other controller capable of ascertaining the filling level of the output buffer 144. In different embodiments, other level trackers may be used, for example, the level trackers based on exclusive OR gates, edge triggered set-reset ("J-K") flip-flops, and phase frequency detectors”; ¶42).

Claims 3, 12, El-Hoiydi discloses wherein the memory comprises an audio codec buffer (input buffer and output buffer; Fig. 4, els. 142, 144), and the monitoring step comprises:
monitoring (tracking) an audio sample amount of the audio codec buffer (abstract; ¶24; ¶40);
increasing the audio clock frequency if a value of the monitored audio sample amount is higher than a specific audio sample amount level; and decreasing the audio clock frequency if the value of the monitored audio sample amount is lower than the specific audio sample amount level (increasing or decreasing the audio clock frequency playback through use of the local clock2 as shown in Fig. 4, el. 42, and increasing and decreasing it by increasing and decreasing the time period T respectively;  “With the asynchronous data transfer between the TX 30 and the RX 140, the rate of filling the input buffer 142 is controlled by the CLOCK1 of the TX 30, while the rate of the data withdrawal from the input buffer is controlled by the CLOCK2 of the RX 140. Therefore, even if the operation of the SRC 146 is initially synchronized to the ratio of the nominal frequencies of the CLOCK1 and CLOCK2, the frequency drift of the CLOCK1 may in time cause overfilling/underfilling of the input buffer 142. Furthermore, the dropped/resent data words may also contribute to the overfilling/underfilling of the input buffer 142. In some embodiments, a level tracker 148 monitors the filling level of the input buffer 142. Based on the observed filling level, the time period T may be changed to facilitate faster or slower processing of the data words from the input buffer 142. For example, when the filling level of the input buffer 142 exceeds a predetermined threshold, the adjustable period T may be shortened to T-.DELTA.T. As a result, the next data word will be drawn sooner, therefore biasing down the filling level of the input buffer. Conversely, when the level tracker 148 determines that the level of the input buffer is too high, the adjustable period T can be extended to T+.DELTA.T to allow more time between the data withdrawals, therefore biasing up the filling level of the input buffer 142”; ¶39-¶40; “In block 720, a determination is made whether the average filling level of the input buffer Average is above the target level TargetIN. If the Average is below the target level Target.sub.IN, the method proceeds to block 725, and the period TSRC between the successive withdrawals of the data words from the input buffer is extended to TNOMINAL+∆T to reduce the consumption of data from the input buffer. Conversely, if the average filling level of the input buffer is above the target level, the method proceeds to block 730 where the period TSRC is reduced to TNOMINAL-∆T to reduce the time between the data withdrawals by the sample rate converter (SRC), thus increasing the consumption of data from the input buffer. In some embodiments, the period TSRC may be 1-2 ms, 3-4 ms, or 5-10 ms, and the increment ∆T may be 1-5 ms, but other values are also possible depending on, for example, size of the input buffer 142 and the processing speed of the SRC 146”; ¶50).

Claims 4, 13, El-Hoiydi discloses wherein the memory comprises an audio packet buffer for storing audio packet(s) (storing audio packets in input buffer; abstract; “The inventive technology is directed to processing of wireless data, for example, an audio stream. In some embodiments, the audio stream is wirelessly transmitted from a transmitter (TX or a source), asynchronously received by a receiver (RX or a sink), and stored in an input buffer of the RX. Some non-limiting examples of an RX are a hearing aid, an ear-worn earbud, and a head-worn headset. The TX clock and the RX clock may operate at different frequencies with the RX not knowing a precise frequency of the TX clock because of, for example, a drift of the TX clock”; ¶19; ¶21; ¶24; ¶29), and the monitoring step comprises:
monitoring a data amount of the audio packet buffer to calculate a first average value of a first data amount in a first time period; monitoring the data amount of the audio packet buffer to calculate a second average value of a second data amount level in a second time period later than the first time period; and tuning the audio clock frequency by comparing the first average value with the second average value (Fig. 5; “FIG. 5 is a graph 500 of a filling level for an input buffer in accordance with an embodiment of the presently disclosed technology. The vertical axis represents average buffer filling level expressed as, for example, the amount of buffer's memory filled with data, a number of data words, a filling level achieved by an audio stream for a duration of time without any consumption of the buffered data, etc. The horizontal axis represents time. A target filling level may be selectable, for example, 75% percent of the input buffer level, but other values are also possible. In some embodiments, the target filling level may be based on the drift of the CLOCK1, delays caused by the dropped words and retransmission, and the responsiveness of the buffer level measurement itself. In some embodiments, when the RX detects that the average filling level of the buffer is below the target, the adjustable period T is extended to T+∆T to allow more time between the data withdrawals, thus allowing the filling level of the buffer to increase. Conversely, when the RX detects that the average filling level of the buffer is above the target, the adjustable period T is reduced to T-∆T to withdraw data from the buffer faster, thus reducing the filling level of the buffer. In some embodiments, the period T may be 3-4 milliseconds (ms), and the increment ∆T may be 1 ms, but other values are also possible”; ¶44; “In block 720, a determination is made whether the average filling level of the input buffer Average is above the target level TargetIN. If the Average is below the target level TargetIN, the method proceeds to block 725, and the period TSRC between the successive withdrawals of the data words from the input buffer is extended to TNOMINAL+∆T to reduce the consumption of data from the input buffer. Conversely, if the average filling level of the input buffer is above the target level, the method proceeds to block 730 where the period TSRC is reduced to TNOMINAL-∆T to reduce the time between the data withdrawals by the sample rate converter (SRC), thus increasing the consumption of data from the input buffer. In some embodiments, the period TSRC may be 1-2 ms, 3-4 ms, or 5-10 ms, and the increment ∆T may be 1-5 ms, but other values are also possible depending on, for example, size of the input buffer 142 and the processing speed of the SRC 146”; ¶50).

Claims 5, 14, El-Hoiydi discloses wherein the tuning step comprises:
deriving a difference value between the first average value and the second average value; increasing the audio clock frequency if the difference value indicates that an absolute value of the difference value is higher than a threshold value as well as the second average value is higher than the first average value; and decreasing the audio clock frequency if the difference value indicates that the absolute value of the difference value is higher than the threshold value as well as the second average value is lower than the first average value (determining the difference value between a first average value and the average level value, TargetIN, and determining the difference value between a second average value and average level value, TargetIN, and increasing or decreasing the audio clock frequency playback through use of the local clock2 as shown in Fig. 4, el. 42, and increasing and decreasing it by increasing and decreasing the time period T respectively; Fig. 5; “FIG. 5 is a graph 500 of a filling level for an input buffer in accordance with an embodiment of the presently disclosed technology. The vertical axis represents average buffer filling level expressed as, for example, the amount of buffer's memory filled with data, a number of data words, a filling level achieved by an audio stream for a duration of time without any consumption of the buffered data, etc. The horizontal axis represents time. A target filling level may be selectable, for example, 75% percent of the input buffer level, but other values are also possible. In some embodiments, the target filling level may be based on the drift of the CLOCK1, delays caused by the dropped words and retransmission, and the responsiveness of the buffer level measurement itself. In some embodiments, when the RX detects that the average filling level of the buffer is below the target, the adjustable period T is extended to T+∆T to allow more time between the data withdrawals, thus allowing the filling level of the buffer to increase. Conversely, when the RX detects that the average filling level of the buffer is above the target, the adjustable period T is reduced to T-∆T to withdraw data from the buffer faster, thus reducing the filling level of the buffer. In some embodiments, the period T may be 3-4 milliseconds (ms), and the increment ∆T may be 1 ms, but other values are also possible”; ¶44; “In block 720, a determination is made whether the average filling level of the input buffer Average is above the target level TargetIN. If the Average is below the target level TargetIN, the method proceeds to block 725, and the period TSRC between the successive withdrawals of the data words from the input buffer is extended to TNOMINAL+∆T to reduce the consumption of data from the input buffer. Conversely, if the average filling level of the input buffer is above the target level, the method proceeds to block 730 where the period TSRC is reduced to TNOMINAL-∆T to reduce the time between the data withdrawals by the sample rate converter (SRC), thus increasing the consumption of data from the input buffer. In some embodiments, the period TSRC may be 1-2 ms, 3-4 ms, or 5-10 ms, and the increment ∆T may be 1-5 ms, but other values are also possible depending on, for example, size of the input buffer 142 and the processing speed of the SRC 146”; ¶50).

Claims 6, 15, El-Hoiydi discloses tuning a clock frequency generated from an oscillator (clock2, Fig. 4, el. 42) of the wireless device (receiver device; Fig. 4, el. 140) according to at least one of a frequency offset generated from a receiver circuit (Fig. 4, els. 44, 142; ¶36; ¶37) of the wireless device (frequency offset (the adjustment of the clock2 by the time period T) generated from a receiver circuit (generated by Fig. 4, els. 142, 146, 148) of the wireless device (receiver device; Fig. 4, el. 140)) and a reception time offset of the receiver circuit (Fig. 4, els. 44, 142; ¶36; ¶37) of the wireless device (the adjustment of the clock2 by the time period T according to ±∆T; “In some embodiments, a level tracker 148 monitors the filling level of the input buffer 142. Based on the observed filling level, the time period T may be changed to facilitate faster or slower processing of the data words from the input buffer 142. For example, when the filling level of the input buffer 142 exceeds a predetermined threshold, the adjustable period T may be shortened to T-.DELTA.T. As a result, the next data word will be drawn sooner, therefore biasing down the filling level of the input buffer. Conversely, when the level tracker 148 determines that the level of the input buffer is too high, the adjustable period T can be extended to T+.DELTA.T to allow more time between the data withdrawals, therefore biasing up the filling level of the input buffer 142”; ¶40).

Claim 10, El-Hoiydi discloses a Bluetooth wireless device (receiver device; Fig. 4, el. 140) used to wirelessly receive and play audio information (“Systems, methods and software for sample rate conversion with unknown input and output clocks are disclosed. In one embodiment, a method for an asynchronous transfer of audio data includes: receiving the audio data by an antenna of a receiver (RX); storing the audio data in an input buffer of the RX; and receiving data words from the input buffer by a sample rate converter (SRC). The consecutive data words are received from the input buffer at an adjustable period T. The method further includes tracking a filling level of the input buffer; and based on the filling level of the input buffer, adjusting the adjustable period T. When the filling level of the input buffer is below the target level of the input buffer, the adjustable period T is increased. When the filling level of the input buffer is above the target level of the input buffer, the adjustable period T is decreased”; abstract), the Bluetooth wireless device to be used as a slave device (receiver device; Fig. 4, el. 140)  to be wirelessly connected to a master device (audio transmitter A2DP source; Fig. 4, el. 30) in a piconet (piconet Bluetooth-enabled group of devices consist of audio transmitter A2DP source (Fig. 4, el. 30), receiver device (Fig. 4, el. 140) and host device (Fig. 4, el. 50)) (primary and secondary Bluetooth devices; “Conventional wireless audio devices can exchange packets of audio data. For example, a wireless transmitter (TX) may send audio data to a wireless receiver (RX) for a playback. The wireless link between the TX and the RX is often asynchronous, i.e., the RX receives and plays the audio stream without being synchronized with the speed of the data transmission at the TX. An example of such asynchronous communication is Advanced Audio Distribution Profile (A2DP) protocol, where the data are transferred between the TX and the RX using a Bluetooth standard or protocol. In operation, audio packets are received by the RX at irregular intervals, and are buffered locally on the RX while being constantly consumed and played by the RX. In practical applications, the buffer is necessary to support the asynchronous reception of new data and to provide some robustness against sudden changes in data throughput caused by degraded connectivity. The size of the buffer on the RX is not mandated by the Bluetooth specifications, but most devices on the market adopt a buffer having a capacity corresponding to about 150-200 milliseconds (ms) of audio data stream as a trade-off among robustness, playback latency and on-chip memory footprint”; ¶2), and the Bluetooth wireless device comprises:
a receiver circuit (Fig. 4, els. 44, 142; ¶36; ¶37), used for receiving a data packet stream transmitted from an audio source (abstract; “In one embodiment, a method for an asynchronous transfer of audio data includes receiving the audio data by an antenna of an RX. The audio data is sent wirelessly from a TX. The method also includes storing the audio data in an input buffer of the RX; and receiving data words from the input buffer by an SRC. The consecutive data words are received from the input buffer at an adjustable period T. The method also includes tracking a filling level of the input buffer; and based on the filling level of the input buffer, adjusting the adjustable period T”; ¶24);
a controlling circuit (Fig. 4, els. 146, 148; digital processor, a programmable controller; ¶38), coupled to the receiver circuit (Fig. 4, els. 44, 142; ¶36; ¶37), used for monitoring (tracking) a data amount of at least one buffer of a memory of the Bluetooth wireless device (abstract; ¶24; “In some embodiments, a level tracker 148 monitors the filling level of the input buffer 142. Based on the observed filling level, the time period T may be changed to facilitate faster or slower processing of the data words from the input buffer 142. For example, when the filling level of the input buffer 142 exceeds a predetermined threshold, the adjustable period T may be shortened to T-∆T. As a result, the next data word will be drawn sooner, therefore biasing down the filling level of the input buffer. Conversely, when the level tracker 148 determines that the level of the input buffer is too high, the adjustable period T can be extended to T+∆T to allow more time between the data withdrawals, therefore biasing up the filling level of the input buffer 142”; ¶40) and tuning an audio clock frequency dedicated for playing audio samples if the data amount of the at least one buffer deviates from a specific data amount level (tuning an audio clock frequency playback through use of the local clock2 as shown in Fig. 4, el. 42, and adjusting it by adjusting the time period T; abstract; ¶24; “In some embodiments, a level tracker 148 monitors the filling level of the input buffer 142. Based on the observed filling level, the time period T may be changed to facilitate faster or slower processing of the data words from the input buffer 142. For example, when the filling level of the input buffer 142 exceeds a predetermined threshold, the adjustable period T may be shortened to T-∆T. As a result, the next data word will be drawn sooner, therefore biasing down the filling level of the input buffer. Conversely, when the level tracker 148 determines that the level of the input buffer is too high, the adjustable period T can be extended to T+∆T to allow more time between the data withdrawals, therefore biasing up the filling level of the input buffer 142”; ¶40).

Claim 11, El-Hoiydi discloses wherein the Bluetooth wireless device (Bluetooth receiver device; Fig. 4, el. 140) is used as a primary Bluetooth device (primary Bluetooth receiver device; Fig. 4, el. 140) to be wirelessly connected to the master device (audio transmitter A2DP source; Fig. 4, el. 30) which is a mobile device used as the audio source and can be used to be wireless connected to a secondary Bluetooth device (Bluetooth host device; Fig. 4, el. 50); and, the controlling circuit (Fig. 4, els. 146, 148; digital processor, a programmable controller; ¶38) is arranged for sending audio clock trimming information (arranged for sending audio clock trimming information/ initially synchronizing the ratio of the nominal frequencies of the clocks, source clock1, receiver clock2 and host clock3; “With the asynchronous data transfer between the TX 30 and the RX 140, the rate of filling the input buffer 142 is controlled by the CLOCK1 of the TX 30, while the rate of the data withdrawal from the input buffer is controlled by the CLOCK2 of the RX 140. Therefore, even if the operation of the SRC 146 is initially synchronized to the ratio of the nominal frequencies of the CLOCK1 and CLOCK2, the frequency drift of the CLOCK1 may in time cause overfilling/underfilling of the input buffer 142. Furthermore, the dropped/resent data words may also contribute to the overfilling/underfilling of the input buffer 142”; ¶39; “Because the withdrawal of the audio data from the output buffer 144 is controlled by the CLOCK3 of the host 50, which may be asynchronous with respect to the CLOCK2 of the RX 140, the output buffer 144 may also experience overfill/underfill issues. Therefore, in some embodiments, the RX 140 includes a level tracker 149 connected to the output buffer 144 and the SRC 146. The illustrated level tracker 149 is a digital phase-locked loop (DPLL) controller, but in other embodiments different implementations of the level tracker 149 are also possible. For example, the level tracker 149 may be an analog phase-locked loop controller or other controller capable of ascertaining the filling level of the output buffer 144. In different embodiments, other level trackers may be used, for example, the level trackers based on exclusive OR gates, edge triggered set-reset ("J-K") flip-flops, and phase frequency detectors”; ¶42) from the primary Bluetooth device (primary Bluetooth receiver device; Fig. 4, el. 140) to the secondary Bluetooth device (Bluetooth host device; Fig. 4, el. 50) to control both of the primary Bluetooth device (primary Bluetooth receiver device; Fig. 4, el. 140) and the secondary Bluetooth device (Bluetooth host device; Fig. 4, el. 50) to adjust corresponding audio clock frequencies to a target audio clock frequency at a specific time slot, before tuning the audio clock frequency of the primary Bluetooth device (adjust corresponding audio clock frequencies to a target audio clock frequency at a specific time slot; adjusting/tuning the audio clock frequency playback of primary Bluetooth device local clock2, (receiver device clock; Fig. 4, el. 42), and adjusting/tuning the audio clock frequency playback of secondary Bluetooth device local clock3 to avoid overfill/underfill; abstract; ¶24; “In some embodiments, a level tracker 148 monitors the filling level of the input buffer 142. Based on the observed filling level, the time period T may be changed to facilitate faster or slower processing of the data words from the input buffer 142. For example, when the filling level of the input buffer 142 exceeds a predetermined threshold, the adjustable period T may be shortened to T-∆T. As a result, the next data word will be drawn sooner, therefore biasing down the filling level of the input buffer. Conversely, when the level tracker 148 determines that the level of the input buffer is too high, the adjustable period T can be extended to T+∆T to allow more time between the data withdrawals, therefore biasing up the filling level of the input buffer 142”; ¶40; “Because the withdrawal of the audio data from the output buffer 144 is controlled by the CLOCK3 of the host 50, which may be asynchronous with respect to the CLOCK2 of the RX 140, the output buffer 144 may also experience overfill/underfill issues. Therefore, in some embodiments, the RX 140 includes a level tracker 149 connected to the output buffer 144 and the SRC 146. The illustrated level tracker 149 is a digital phase-locked loop (DPLL) controller, but in other embodiments different implementations of the level tracker 149 are also possible. For example, the level tracker 149 may be an analog phase-locked loop controller or other controller capable of ascertaining the filling level of the output buffer 144. In different embodiments, other level trackers may be used, for example, the level trackers based on exclusive OR gates, edge triggered set-reset ("J-K") flip-flops, and phase frequency detectors”; ¶42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over El-Hoiydi et al. (US 2019/0369947 A1).in view of Rutschman et. al. (US 2012/0155670 A1).

Claim 19, El-Hoiydi discloses a method used in a system comprising a first wireless device (receiver device; Fig. 4, el. 140) and a second wireless device (a second set of wireless devices, receiver el. 140 and host el. 400 as exemplary shown in Fig. 4) which are used to wirelessly receive and play audio information (“Systems, methods and software for sample rate conversion with unknown input and output clocks are disclosed. In one embodiment, a method for an asynchronous transfer of audio data includes: receiving the audio data by an antenna of a receiver (RX); storing the audio data in an input buffer of the RX; and receiving data words from the input buffer by a sample rate converter (SRC). The consecutive data words are received from the input buffer at an adjustable period T. The method further includes tracking a filling level of the input buffer; and based on the filling level of the input buffer, adjusting the adjustable period T. When the filling level of the input buffer is below the target level of the input buffer, the adjustable period T is increased. When the filling level of the input buffer is above the target level of the input buffer, the adjustable period T is decreased”; abstract), and the method comprises:
receiving a data packet stream transmitted from an audio source (A2DP source; Fig. 4, el. 30) by using the first wireless device (abstract; ¶24; “FIG. 4 is a schematic view of a wireless data system 400 in accordance with an embodiment of the presently disclosed technology. The wireless data system 400 includes a TX (source) 30 and an RX (sink) 140. Collectively, the TX 30 and the RX 140 may be termed a transceiver (TRX) 150. In some embodiments, the RX 140 forwards audio data to a host 50 in an asynchronous data link. The combination of the RX 140 and the host 50 may be an audio device capable of playing the audio stream over a speaker 58. An example of such an audio device 160 is a hearing aid, but other audio devices are also possible, for example, an ear-worn earbud, and a head-worn headset”;¶36);
monitoring a data amount of at least one buffer of a memory of the first wireless device (abstract; ¶24; “In some embodiments, a level tracker 148 monitors the filling level of the input buffer 142. Based on the observed filling level, the time period T may be changed to facilitate faster or slower processing of the data words from the input buffer 142. For example, when the filling level of the input buffer 142 exceeds a predetermined threshold, the adjustable period T may be shortened to T-∆T. As a result, the next data word will be drawn sooner, therefore biasing down the filling level of the input buffer. Conversely, when the level tracker 148 determines that the level of the input buffer is too high, the adjustable period T can be extended to T+∆T to allow more time between the data withdrawals, therefore biasing up the filling level of the input buffer 142”; ¶40);
tuning the first wireless device’s audio clock frequency dedicated for playing audio samples if the data amount of the at least one buffer of the first wireless device deviates from a specific data amount level receiving the data packet stream transmitted from an audio source by using the second wireless device (tuning an effective audio clock frequency playback by using the local clock2 (Fig. 4, el. 42), and adjusting the local clock2 by adjusting dynamically the time period T of the playback clock according to input buffer filling level; abstract; ¶24; “In some embodiments, a level tracker 148 monitors the filling level of the input buffer 142. Based on the observed filling level, the time period T may be changed to facilitate faster or slower processing of the data words from the input buffer 142. For example, when the filling level of the input buffer 142 exceeds a predetermined threshold, the adjustable period T may be shortened to T-∆T. As a result, the next data word will be drawn sooner, therefore biasing down the filling level of the input buffer. Conversely, when the level tracker 148 determines that the level of the input buffer is too high, the adjustable period T can be extended to T+∆T to allow more time between the data withdrawals, therefore biasing up the filling level of the input buffer 142”; ¶40).
El-Hoiydi differs from the claimed invention in that it does not expressly disclose a second wireless device and “generating the second wireless device’s audio clock frequency dedicated for playing audio samples by synchronizing the second wireless device’s clock frequency with the first wireless device’s clock frequency without monitoring a data amount of a buffer in the second wireless device”.
Rutschman, in the same field of endeavor, headset having wirelessly linked earpieces (¶1), discloses a second wireless device (secondary earpiece; Fig. 3, el. 14; ¶52) and generating the second wireless device’s audio clock frequency dedicated for playing audio samples by synchronizing the second wireless device’s clock frequency with the first wireless device’s clock frequency without monitoring a data amount of a buffer in the second wireless device (synchronize local clock with primary earpiece clock; Fig. 6; el. 604; “in step 604, the local audio output clock of the secondary earpiece 14 is synchronized with the primary earpiece 12 audio output clock. Details of this step are described herein below in connection with FIGS. 7-8”; ¶81).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to generate the second wireless device’s audio clock frequency dedicated for playing audio samples by synchronizing the second wireless device’s clock frequency with the first wireless device’s clock frequency without monitoring a data amount of a buffer in the second wireless device, as taught by Rutschman to modify El-Hoiydi’ method and system in order to synchronize clocks of the primary and second earpiece (¶81).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
3/05/2021